MEMORANDUM **
George Martinez-Daniels appeals his guilty plea conviction for knowingly and intentionally importing marijuana into the *589United States, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Martinez-Daniels contends that 21 U.S.C. § 960 is facially unconstitutional in light of Apprendi v. New Jersey, 580 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and that his conviction should therefore be reversed. This contention is foreclosed by our decision in United States v. Mendoza-Paz, 286 F.3d 1104, 1110 (9th Cir.2002) (concluding that § 960 is constitutional on its face and as applied).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. Rule 36-3.